ORDER
The Disciplinary Review Board having filed a report with the Court recommending that MICHAEL A. MARK of HACKENSACK, who was admitted to the bar of this State in 1986, be suspended from the practice of law for a period of three months for oral and written misrepresentations to a court and to his adversary in litigation, in violation of RPC 3.3, RPC 3.4, RPC 8.4(c) and (d), and good cause appearing;
*269It is ORDERED that the report and recommendation of the Disciplinary Review Board are hereby adopted and MICHAEL A. MARK of HACKENSACK is suspended from practice for a period of three months, effective June 28, 1993, and until the further Order of the Court; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED the respondent shall be restrained and enjoined from practicing law during the period of his suspension and that he shall comply with Regulation 23 of the Administrative Guidelines Governing Suspended Attorneys; and it is further
ORDERED that respondent shall reimburse the Ethics Financial Committee for appropriate administrative costs incurred in the prosecution of this matter.